ORDER
PER CURIAM.
Mary S. Laulo (“Appellant”) appeals from a judgment of the trial court affirming a decision and order of the State Tax Commission of Missouri (“Commission”). The decision and order affirmed the fair market value of Appellant’s property as determined by the Jefferson County Board of Equalization and concluded that there was insufficient evidence on the record to establish discrimination. Although the appeal is from the trial court’s judgment, we review the Commission’s findings and conclusions rather than the trial court’s judgment. Smith v. Morton, 890 S.W.2d 403, 405 (Mo.App. E.D.1995). We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s findings and conclusions are supported by competent and substantial'evidence upon the whole record and are not arbitrary, capricious, or unreasonable, and the Commission did not abuse its discretion. Id. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).